Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 21-36 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.



Specification
Applicant failed to submit any drawings, however, in the specification of the instant application stated, “While the invention has been illustrated and described in detail in the drawings …”. 	




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims Patent # 11,219,798 (16/886,258) contains every element of claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. See the claim comparison below.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Comparison
Instant Application # 17/540,838
US Patent # 11,219,798
21
A fitness-based access management method comprising the steps of: providing a parent device, comprising a processor and software, and being operable to: execute an app, store a child device identifier, specify an activity threshold and an associated screentime amount, communicate with a child device represented by the child device identifier; providing a child device, comprising a processor, a screen and software and being operable to: store an available screentime value for the child device, execute a plurality of apps, communicate with the parent device, suppress the display apps; designating on the parent device apps or functions on the child device to which access may be denied; storing an available screentime value for the child device; receiving activity data from a wearable activity sensor, converting the activity data to a value representing an additional amount of screentime based on the activity threshold, adding the value representing the additional amount of screentime to the stored available screentime value, decreasing the available screentime value as available screentime is being used on the child device, preventing the access to the designated functions or apps on the child device when the available screentime value reaches zero.
1
 A fitness-based access management method comprising the steps of: providing a parent device, comprising a processor and software, and being operable to: receive installation of an app, store a child device identifier, specify an activity threshold and an associated screentime amount, communicate with a child device represented by the child device identifier; providing a child device, comprising a processor, a screen and software and being operable to: store an available screentime value for the child device, receive installation of a plurality of apps, communicate with the parent device, suppress the display apps; designating on the parent device apps or functions on the child device to which access may be denied; storing an available screentime value for the child device; receiving activity data from an activity sensor, converting the activity data to a value representing an additional amount of screentime based on the activity threshold, adding the value representing the additional amount of screentime to the stored available screentime value, decreasing the available screentime value as the screen is displayed and available screentime is being used on the child device, preventing the access to the designated functions or apps on the child device when the available screentime value reaches zero.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication No. 2018/0054493, Heilpern et al. (prior art on the record), “a system for monitor application usage. The system further includes, determining an application list of applications executing on a device. The configuration determines application strings associated with the applications and receives network consumption data for a process executing on the device. The configuration determines consumption data strings from the network consumption data and determines match scores between the applications and the consumption data strings by comparing the application strings and the consumption data strings. The configuration identifies an application from the application list for the process based on the match scores and associates the network consumption data for the process with the application. The configuration generates usage data for the application by aggregating network consumption data associated with the application over time.”.
US Publication No. 2013/0031601, Bott et al. (prior art on the record), “a system for mobile network parent control and/or mobile device usage control. Further, the system allows the parent or user to specify the control parameters (specific sites, applications, numbers, and/or the criteria of offensive content/sites/applications) using their own mobile devices (e.g., web access, web portal, SMS message or command, voice instructions), through the target user (e.g., the child's) mobile device through settings on the device, by dialing a phone number, through a web interface (e.g., via another device such as a computer or laptop by accessing a web portal). The parent or controlling user can log in to verify that they are the controlling user of a certain mobile account or mobile device (e.g., a device that their child or other user which the controlling user is supervising) and configure the types of control (e.g., content control, application control, access time/frequency control, usage limits) and the parameter for the controls. Further, the parent or controlling user can log in to verify that they are the controlling user or account owner/supervisor of a certain mobile account or mobile device (e.g., a device that their child or other user which the controlling user is supervising) and configure the types of control (e.g., content control, application control, access time/frequency control, usage limits) and the parameter for the controls”.
US Publication No. 2013/0295872, Guday et al. (prior art on the record), “a client device includes one or more modules implemented at least partially in hardware and configured to implement an emergency service. The emergency service configured to support operations including generating a user interface for display on a display device, receiving one or more inputs usable to form an emergency contacts list that includes a plurality of emergency contacts, and causing the emergency contacts list to be communicated to one or more other client devices for use in generating a message to be communicated automatically and without user intervention to the emergency contacts in the emergency contacts list responsive to a trigger”.
US Publication No. 2012/0036245, Dare et al. (prior art on the record), “a system for managing and offering services to networked devices. Further, the managed platform can include a device management service (DMS) server in which the DMS server can act as a gateway for communications with one or more computing devices, and the computing devices are associated with a first entity. The platform can also include an application service (AS) server in which the AS server is communicatively coupled with the DMS server. When a first computing device contacts the DMS server, the DMS server is operable to provide a bundle to the first computing device. As an example, the bundle contains content that at least includes one or more configuration messages and an application set that contains one or more predefined applications. The content of the bundle can be determined at least in part by the first entity. Further, a supervisory portal arrangement will be described in which an administrator (a parent) can manage the portable computing devices of child device users (a spouse and several children). The administrator may manage these portable computing devices through an administrator portal. Further, controls on usage can be set for each child user and/or for each child device. For instance, the usage page can present user interface elements 10370 that can allow for the setting of restricted hours for each child user and/or child device”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432